Detailed Action
1. 	This office action is in response to the communicated dated 29 October 2020 concerning application number 15/985,884 effectively filed on 22 May 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-14, 16, and 19-22 are pending and under consideration for patentability; claims 15 and 17-18 have been canceled; claims 21-22 have been added; and claims 1, 13, and 19-20 have been currently amended. 

Response to Arguments
4. 	Applicant’s arguments dated 29 October 2020 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 

	Regarding the prior art of Morch, Applicant disagrees that Morch’s intermediate and inner rings can be modified into Porat’s cup shape body. Applicant states that the combination would result in the rings being curved, which would cause the rings to be too short and prevent electrical communication with the fetal scalp. The Examiner respectfully disagrees, as the possibility of the rings being curved would not prevent electrical communication with the scalp. The Examiner respectfully directs Applicant to Porat’s figure 4B which demonstrates that the cup is wide enough to allow for the head of the fetus to be inserted deep inside of the cup. This embodiment shows that cup is big enough to allow the head to reach various electrical components that may have a lower height. Therefore, the Examiner respectfully maintains that the prior art combination of Porat and Morch suggests the previously claimed subject matter. 
	Regarding the prior art of Peters, Applicant states that Peters’ electrode is not adhesive and that there are no adhesives disposed between the rings. The Examiner respectfully disagrees, as Peters teaches a medical electrode with adhesives plates 38 and 40 which establish contact with the patient’s skin ([0044]). Furthermore, Figure 7 demonstrates each of the adhesive plates 38 and 40 within a ring structure. Therefore, the Examiner respectfully maintains that Peters suggests the adhesives and the adhesives being disposed between the rings. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 6-7, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Porat (US 2013/0060259 A1) in view of Morch (US 2007/0198027 A1), Peters et al. (US 2010/0256482 A1), and Beaven (US 2018/0206886 A1).
Regarding claim 1, Porat teaches a fetal scalp monitor ([0091]) comprising: 
a main body having a first side and a second side (cup 12 has first and second side [FIG. 1A, 0100]); 
an electrical ground disposed on the first side of the main body (bottom of cup 12 has electrical ground for wires [0100, FIG. 1A-1B]); 
a conductive dome disposed on the second side of the main body (head support or dome 16 with concave profiles for electrical measurements on the scalp [0100, 0110, FIG. 2B] which is identical to Applicant’s dome 118 on [FIG.5]); 
at least one sensor disposed within the conductive dome (sensors 18 and 32 wired inside the head support or dome 16 [0120, FIG. 1B, FIG. 2B]),
at least one adhesive disposed on the second side of the main body (adhesive 218 [0237]),
wherein the second side has an inner ring (the head support 16 / 117 forms an inner ring [0097, FIG. 4D]) and an outer ring (cup 12 / 112 forms the outer ring [0097, 0132, FIG. 2A, FIG. 4D]).
Porat does not explicitly teach the at least one adhesive including a first adhesive portion and a second adhesive portion, wherein the second side has an intermediate 
wherein the main body has a planar backbone disposed between the first side and the second side of the main body. 
The prior art by Morch is analogous to Porat, as they both teach cups for the fetal scalp.
Morch teaches wherein the second side has an intermediate ring (projection 8 [0028-0029, 0044, FIG. 1]). Additionally, Morch teaches an inner ring (projection 9 which is shown as a cylinder but can be in the alternate form of a “concentric ring” [0029, 0043, FIG. 1]) and an outer ring ([FIG. 1, element 7]). 
The prior art by Peters is analogous to Porat, as they both teach sensors for the human body. 
Peters teaches an electrode for physiological monitoring including a first adhesive portion and a second adhesive portion (medical electrode 82 containing adhesive portions 38 and 40 [0044]).
Porat in view of Morch and Peters suggests the first adhesive portion disposed between the inner ring and the intermediate ring, and the second adhesive disposed between the intermediate ring and the outer ring (Peters teaches adhesive portions 38 and 40 [0044] which can be aligned between the concentric rings suggested by Porat in view of Morch). 
The prior art by Beaven is analogous to Porat, as they both teach cups for the fetal scalp ([abstract]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute Morch’s projection rings for the rings within Porat’s fetal scalp monitor. The benefit of substituting Morch’s projection rings will allow for creating a physical barrier for body fluids from the mother or the fetus. Further, it would have also been obvious to modify Porat’s fetal scalp monitor with the adhesive portions taught by Peters.  The benefit of adding Peters’ adhesive portions between the concentric rings will allow for increased adhesion. Lastly, it would have been obvious to modify Porat’s fetal scalp monitor with a base or backbone structure, as taught by Beaven. The benefit of this modification will provide a cushion support to the fetal head in the event that the fetal head hits the base surface of the cup (see paragraph [0023] within the prior art by Beaven). 
Regarding claim 6, Porat teaches wherein the main body has a strap affixed to the first side (finger grip 228 [0215, FIG. 5A]).
Regarding claim 7, Porat teaches wherein the diameter of the main body is between 1.4 cm and 4.0 cm (the cup for the fetal scalp has a diameter of 20 mm [0238]). 
Regarding claim 20, Porat teaches a method for monitoring a fetus ([0091]), comprising: 

inserting the device into the birth canal and pressing the main body onto a scalp of the fetus until the main body is adhered to the scalp by the adhesive ([0188, 0237, FIG. 1C]).
 Porat does not explicitly teach the main body having a planar backbone disposed between the first side and the second side;
wherein the second side has an intermediate ring, the adhesive including a first adhesive portion and a second adhesive portion, the first adhesive portion disposed between the inner ring and the intermediate ring, and the second adhesive portion disposed between the intermediate ring and the outer ring.
The prior art by Morch is analogous to Porat, as they both teach cups for the fetal scalp.

The prior art by Peters is analogous to Porat, as they both teach sensors for the human body. 
Peters teaches an electrode for physiological monitoring containing a first adhesive portion and a second adhesive portion (medical electrode 82 containing adhesives 38 and 40 [0044]). 
Porat in view of Morch and Peters suggests wherein the first adhesive portion of the adhesive is disposed between the inner ring and the intermediate ring, and wherein the second adhesive portion of the adhesive is disposed between the intermediate ring and the outer ring (Peters teaches adhesive portions 38 and 40 [0044] which can be aligned between the concentric rings suggested by Porat in view of Morch).
The prior art by Beaven is analogous to Porat, as they both teach cups for the fetal scalp ([abstract]). 
Beaven teaches the main body having a planar backbone disposed between the first side and the second side (rubber base 25 acts as a support structure and is located between the inner cup 32 and the outer cup 20 [FIG. 2, FIG. 3A-3B, 0023, 0028, 0030]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute Morch’s projection rings for the rings within Porat’s fetal scalp monitor. The benefit of substituting Morch’s projection rings will allow for creating a physical barrier for body fluids from the mother or the fetus. 
Regarding claim 21, Porat in view of Morch, Peters, and Beaven suggests the fetal scalp monitor of claim 1.  Porat, Morch, Peters, and Beaven do not explicitly teach wherein the backbone is fabricated from a member of the group consisting of a polycarbonate, a polyethylene, and a polypropylene. However, Porat teaches the use of polypropylene within the fetal cup (fetal cup and support structures are formed of polypropylene [0133, 0153]). Therefore, the Examiner respectfully submits that it would have been obvious to form the backbone from Porat’s polypropylene. The advantage of using the polypropylene will provide a rigid or semi rigid structure to the backbone (Porat teaches polypropylene to be a rigid plastic or semi rigid plastic [0133]). Furthermore, this modification may help improve the durability of the backbone due to the rigid or semi rigid structure.   
Regarding claim 22, Porat teaches wherein the second side of the main body includes a grounding ring extending outwardly therefrom (sensor support 16 or 117 is shaped as a ring and protrudes outwardly from the second side of the main body to contact the fetus scalp ([FIG. 4D, FIG. 2B, 0097]. The sensor support 16 or 117 is 

7. 	Claims 2, 3, 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porat in view of Morch, Peters et al., and Beaven, further in view of Coakley et al. (US 2002/0068852 A1). 
Regarding claim 2, Porat in view of Morch, Peters, and Beaven suggests the fetal scalp monitor of claim 1. Porat teaches wherein the at least one sensor is disposed inside of the conductive dome (sensors 18 and 32 wired inside the head support or dome 16 [0120, FIG. 1B, FIG. 2B]). 
Porat, Morch, Peters, and Beaven do not explicitly teach the at least one sensor includes a temperature sensor. 
The prior art by Coakley is analogous to Porat, as they both teach fetal scalp devices. 
Coakley teaches the use of a temperature sensor as part of a fetal device ([0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the sensors suggested by Porat in view of Morch, Peters, and Beaven with temperature sensing, as taught by Coakley. The benefit of adding Coakley’s temperature sensor will allow for measuring the temperature of the fetus.
Regarding claim 3, Porat teaches wherein an electrolyte gel is also disposed in the conductive dome and surrounds the temperature sensor (conductive gel 218 
Regarding claim 4, Porat teaches wherein the inner ring is disposed on a free edge of the conductive dome (the inner ring which surrounds the head support or dome 117 [FIG. 4D]). 
Regarding claim 5, Porat teaches wherein the inner ring is configured to seal the electrolyte gel within the dome when the main body is adhered to skin of a fetus (conductive gel placed on dome 217 and is adhered to the scalp of the fetus [0237]).
Regarding claim 13, Porat teaches wherein the electrical ground, the conductive dome, and the temperature sensor are each connected to leads for communication with a fetal monitoring device (cup 12 / 112 contains sensor housing 133 which is connected to the electrical conductive wires 120 [0135-0137, FIG. 4B]).
Regarding claim 14, Porat teaches where the leads connected to the electrical ground and the temperature sensor include an insulated wire (conductive wires are coated with non-conductive plastic material [0204]).


8. 	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Porat in view of Morch, Peters et al., and Beaven, further in view of Meathrel et al. (US Patent No. 5,833,622).
Regarding claim 8, Porat in view of Morch, Peters, and Beaven suggests the fetal scalp monitor of claim 1. Porat, Morch, Peters, and Beaven do not explicitly teach an insulating layer disposed on the second side of the main body. 

Meathrel teaches insulating layer disposed on the second side of the main body (insulating barrier 21 covers the inside of the main body or shell of the fetal scalp monitor [column 7 lines 36-40, FIG. 1B, FIG. 2]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the cup of the fetal scalp monitor suggested by Porat in view of Morch, Peters, and Beaven with an insulating barrier, as taught by Meathrel. The benefit of adding Meathrel’s insulating barrier will allow for maintaining electrical insulation between the fetal and maternal sensors.  
Regarding claim 9, Porat in view of Meathrel suggests wherein the insulating layer has an outer diameter that is greater than an outer diameter of the conducting dome (Meathrel teaches the insulating barrier 21 which was modified to cover the interior of Porat’s fetal scalp cup 12 / 112. Porat’s fetal scalp cup 12 / 112 has a bigger diameter than the head support or dome 16 / 117 [FIG. 2B, FIG. 4D]. Therefore, the diameter of the insulating barrier would be greater than the dome). 
Regarding claim 10, Porat in view of Meathrel suggests wherein the insulating layer is disposed between the conducting dome and the main body (Meathrel’s insulating barrier 21 covers the interior base of Porat’s fetal scalp cup 12. Therefore, it is considered that the insulation barrier is between the dome 16 / 117 and the main body of the cup 12). 

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porat in view of Morch, Peters et al., and Beaven, further in view of Falk (US 2017/0367643 A1).
Regarding claim 11, Porat in view of Morch, Peters, and Beaven suggests the fetal scalp monitor of claim 1. Porat, Morch, Peters, and Beaven do not teach wherein the first side has a tocodynamometer.
The prior art by Falk is analogous to Porat, as they both teach fetal monitors. 
Falk teaches wherein the first side has a tocodynamometer (tocodynamometer 14 [0022, FIG. 2]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the first side of the fetal scalp monitor suggested by Porat in view of Morch, Peters, and Beaven with the tocodynamometer taught by Falk. The benefit of adding Falk’s tocodynamometer will allow for measuring uterine contractions. 
Regarding claim 12, Falk teaches wherein the tocodynamometer is in the shape of a ring (tocodynamometer 14 is ring shaped [FIG. 2]). Porat teaches the electrical ground are each in the shape of a ring (the bottom of cup 12 and fetal head support 16/117 contain an electrical ground which is formed within a ring shape [0097, 0100, FIG. 4D]).

10. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Porat in view of Morch, Peters et al., and Beaven, further in view of Duijsens et al. (US 2015/0142090 A1).

The prior art by Duijsens is analogous to Porat, as they both teach medical electrodes for physiological monitoring. 
Duijsens teaches an electrode for physiological monitoring ([0083]), wherein a plurality of radial walls connects the intermediate ring and the outer ring (posts 273 structurally connects the rings of the electrode and forms electrode segments [0145, FIG. 15B]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the intermediate and outer ring suggested by Porat in view of Morch, Peters, and Beaven with the supporting posts taught by Duijsens. The benefit of adding Duijsens supporting post will allow for creation of separate electrode segments.

11. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Porat in view of Beaven, Coakley et al., Morch, Meathrel et al., and Peters et al.
Regarding claim 19, Porat teaches a fetal scalp monitor ([0091]) comprising:
 a main body having a first side and a second side (cup 12 has first and second side [FIG. 1A, 0100]); 
an electrical ground disposed on the first side of the main body (bottom of cup 12 has electrical ground for wires [0100, FIG. 1A-1B]);

an inner ring and an outer ring each disposed on the second side of the main body (the inner ring is formed around dome 217 and the outer ring is formed around cup 12 / 212 [0200, 0212, FIG. 5D]), the inner ring disposed on a free edge of the conductive dome (inner ring formed around dome 217 [0200, 0212, FIG. 5D]) and configured to seal the electrolyte gel within the dome when the main body is adhered to skin of a fetus (conductive gel placed on dome 217 and is adhered to the scalp of the fetus [0237]); and 
at least one adhesive disposed on the second side of the main body (adhesive 218 [0237]).
Porat does not explicitly teach the main body having a planar backbone disposed between the first side and the second side;
 the sensors to measure temperature;
 an intermediate ring;

the adhesive including a first adhesive portion and a second adhesive portion, a first adhesive portion, wherein the first adhesive portion of the adhesive is disposed between the inner ring and the intermediate ring, and wherein the second adhesive portion of the adhesive is disposed between the intermediate ring and the outer ring.
The prior art by Beaven is analogous to Porat, as they both teach cups for the fetal scalp ([abstract]). 
Beaven teaches the main body having a planar backbone disposed between the first side and the second side (rubber base 25 acts as a support structure and is located between the inner cup 32 and the outer cup 20 [FIG. 2, FIG. 3A-3B, 0023, 0028, 0030]). 
The prior art by Coakley is analogous to Porat, as they both teach fetal scalp devices. 
Coakley teaches a temperature sensor ([0025]). 
The prior art by Morch is analogous to Porat, as they both teach cups for the fetal scalp.
Morch teaches wherein the second side has an intermediate ring (projection 8 [0028-0029, 0044, FIG. 1]). Additionally, Morch teaches an inner ring (projection 9 which is shown as a cylinder but can be in the alternate form of a concentric ring [0029, 0043, FIG. 1]) and an outer ring ([FIG. 1, element 7]).
The prior art by Meathrel is analogous to Porat, as they both teach fetal scalp monitors. 

Porat in view of Meathrel suggests wherein the insulating layer is disposed between the conducting dome and the main body (Meathrel’s insulating barrier 21 covers the interior base of Porat’s fetal scalp cup 12. Therefore, it is considered that the insulation barrier is between the dome 16 / 117 and the main body of the cup 12).
The prior art by Peters is analogous to Porat, as they both teach sensors for the human body. 
Peters teaches an electrode for physiological monitoring that contains a first adhesive portion and a second adhesive portion (adhesive portions 38 and 40 [0044]). 
Porat in view of Morch and Peters suggests wherein the first adhesive portion of the adhesive is disposed between the inner ring and the intermediate ring, and wherein the second adhesive portion of the adhesive is disposed between the intermediate ring and the outer ring (Peters teaches adhesives portions 38 and 40 [0044] which can be aligned between the concentric rings suggested by Porat in view of Morch).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Porat’s fetal scalp monitor with the base or backbone structure, as taught by Beaven. The benefit of this modification will provide a cushion support to the fetal head in the event that the fetal head hits the base surface of the cup (see paragraph [0023] within the prior art by Beaven). Further, it would have been obvious to modify Porat’s sensors to measure temperature, as taught by Coakley. The advantage of this modification will provide an alternate physiological 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792